DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/22/2020 and 06/27/2022 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 07/01/2022 by Applicant’s Attorney, Elizabeth Richter.

The application has been amended as follows:

CLAIMS:
Claim 1: Crimping pliers (1) for crimping workpieces (W), the crimping pliers comprising: 
two oppositely arranged pressing jaws (6, 7) in the form of a first pressing jaw (6) and a second pressing jaw (7), and two pliers jaws (2, 3), wherein one pliers jaw (2) of the two pliers jaws (2, 3) is stationary and the first pressing jaw (6) is fastened to the stationary pliers jaw (2) by means of a spring-loadable holder part (23) with a length extending between a pressing-jaw-side end of the holder part (23) facing the first pressing jaw (6) and an end of the holder part (23) facing away from the first pressing jaw (6), wherein the holder part (23) is fixedly connected to the stationary pliers jaw (2) via a fixed connection (27) at [[its]] the end of the 

holder part (23) facing away from the first pressing jaw (6), wherein a stop connection (25) is formed between the stationary pliers jaw (2) and the holder part (23) between [[a]] the fixed connection (27) and the pressing-jaw side end of the holder part (23) [[facing the first pressing jaw (6), a stop connection (25) is formed between the stationary pliers jaw (2) and the holder part (23)]], [[which]] wherein the stop connection [[comes into effect]] is activated when a pre-determined pressing force between the pressing jaws (6, 7) is exceeded, and during a crimping, the holder part (23) is initially bendable in a restorable manner over its entire length between the fixed connection and [[a]] the pressing-jaw-side end as a result of an intrinsic elasticity of a material of the holding part, wherein when the stop connection (25) is activated, a further action of a pressing force between the pressing jaws (6, 7) results in a greater bending in a holder part section (24) of the holder part (23) between the stop connection (25) and the pressing-jaw-side end than in [[the]] a holder part section (26) of the holder part (23) [[obtained in a stop position]] between the stop connection and the fixed connection.

Claim 2: The crimping pliers as claimed in claim 1, wherein the stop connection (25) is formed by a stop section (51) of the stationary pliers jaw (2), which comes to abut against the holder part (23) as a result of a bending deformation of the holder part (23) in the course of an application of the pressing force.

Claim 4: The crimping pliers as claimed in claim 2, wherein a smallest cross-section (b′) of the holder part (23) between the fixed connection (27) and the stop section (51) is larger than a smallest cross-section between the stop section (51) and [[the]] a holder region of the holder part [[for]] (23) connected to the [[associated]] first pressing jaw (6).

Claim 5: The crimping pliers as claimed in claim 4, wherein in a region between 1/3 and 2/3 of a distance (c) between the stop section (51) and the fixed connection (27) or in a region between 1/3 and 2/3 of a distance (c) between the holder region and the stop section (51), an 


effective bending cross-section of the holder part (23) is 10% or more larger than in [[the]] a region of [[the]] a smallest cross-section of the entire length of the holder part (23).

Claim 7: The crimping pliers as claimed in claim 1, wherein [[one]] the pliers jaw (3) other than the stationary pliers jaw (2) is movable and wherein in an unloaded state with respect to a central longitudinal line (a), the holder part (23) has a concave profile when viewed from the movable pliers jaw (3).

Claim 8: The crimping pliers as claimed in claim 7, wherein the movable pliers jaw (3) is mounted on the stationary pliers jaw (2) and on a movable handle part (5) by means of a continuously uniform-material lever part (15) and the lever part further has a free end region for holding receipt of the second pressing jaw (7).

Claim 9: The crimping pliers as claimed in claim 8, wherein in relation to the lever part (15) in a region between 1/3 and 2/3 of [[the]] a distance between the mounting of the lever part (15) on the stationary pliers jaw (2) and the mounting of the lever part (15) on the movable handle part (5) or between the mounting of the lever part (15) on the stationary pliers jaw (2) and the free end region of the lever part, a region of greatest deformation of the lever part can be obtained when [[a]] the pressing force is applied.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards crimping pliers for crimping. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1: 
crimping pliers comprising two pressing jaws and two pliers jaws with one being a stationary pliers jaw with a first pressing jaw fastened to the stationary pliers by a spring-loadable holder part with a length extending between a pressing-jaw side end of the holder part facing the first pressing jaw and an end of the holder part facing away from the first pressing jaw, the holder part being fixedly connected to the stationary plier jaw via a fixed connection at the end of the holder part facing away from the first pressing jaw, wherein a stop connection is formed between the stationary pliers jaw and the holder part between the fixed connection and the pressing-jaw side end of the holder part, the stop connection being activated when a pre-determined pressing force between the pressing jaws is exceeded, and during a crimping, the holder part is initially bendable in a restorable manner over its entire length, but when the stop connection is activated a further cation of pressing force between the pressing jaws results in a greater bending between the stop connection and the pressing-jaw side end of the holder part than between the stop connection and the fixed connection of the holder part.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:

US 2017/0170618 discloses two pressing jaws (40), stationary pliers jaw (10), and a movable pliers jaw (20), wherein one of the pressing jaws is fastened to the stationary plier jaw by a spring-loadable holder part (elastic clip body 12, Fig 4) that is fixed to the stationary pliers jaw by a fixed connection as an end facing away from the pressing jaws (as can be seen in Fig 4), and a stop connection (limit pole 13, Fig 4) is formed between the stationary pliers jaw and the holder part that is activated when a pre-determined pressing force between the pressing jaws exceeded, and that the holder part is initially bendable over its entire length due to the elasticity of the holding part. 
This reference however does not disclose that after the stop connection is activated, a further pressing force results in a greater bending in the holder part  between the stop connection and the pressing jaw side end than between the stop connection and the fixed connection of the holder part as claimed; In fact, this reference actually teaches away from this as to avoid elastic fatigue in the holding part near the pressing jaws (Para 0039).

US 2020/0223041 discloses a similar crimping pliers with a stationary handle (2, Fig 1-4) made of a resilient material (see first resilient portion 12 and second resilient portion 13, Fig 1-4) configured to bend during crimping when a pressing force is applied between the pressing jaws (18 and 19); this reference does not disclose the spring-loadable holder part or the stop connection as claimed.

Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729